Citation Nr: 1415483	
Decision Date: 04/08/14    Archive Date: 04/15/14

DOCKET NO.  14-03 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Los Angeles, California


THE ISSUES

Entitlement to payment of or reimbursement for unauthorized medical expenses.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

J. Juliano, Counsel

INTRODUCTION

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 decision of the Department of Veterans Affairs (VA) medical center located in Los Angeles, California.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran appeals the denial of entitlement to payment for or reimbursement of unauthorized medical expenses.

On his Form 9 appeal, the Veteran requested a videoconference Board hearing at the RO in St. Paul, Minnesota, which to date has not been scheduled.  A request for a Board hearing "will be granted if an appellant, or an appellant's representative acting on his or her behalf, expresses a desire to appear in person."  38 C.F.R. § 20.700 (2013).  "The Board shall decide an appeal only after affording the appellant an opportunity for a hearing."  38 U.S.C.A. § 7107(b) (West 2002 & Supp. 2013).  As the Veteran's request for such hearing was properly and timely made, the Veteran's claim will be remanded herein to provide him with an opportunity for a Board hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference Board hearing at the RO in St. Paul, Minnesota.  Provide him and his representative (Military Order of the Purple Heart) reasonable advance notice of the date, time, and location of the hearing.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


